



Exhibit 10.5
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) between The New Home Company Inc., a
Delaware corporation (the “Company”), and Leonard Miller (“Executive”) is
entered into as of February 16, 2017, effective as of March 13, 2017 (the
“Effective Date”). In consideration of the covenants contained herein, the
parties agree as follows:
1. Employment. The term of Executive’s employment by the Company under this
Agreement will begin on the Effective Date, and will continue until the third
anniversary of the Effective Date, unless earlier terminated pursuant to Section
4 hereof; provided, however, that on the third anniversary of the Effective Date
and each annual anniversary of such date thereafter, the Agreement shall
automatically be extended for one additional year unless either the Company or
Executive shall have terminated this automatic extension provision by written
notice to the other party at least 180 days prior to the automatic extension
date. The term of employment in effect from time to time hereunder is
hereinafter called the “Employment Period.” Subject to the terms of this
Agreement, Executive’s employment is at will, which means that either Executive
or the Company may terminate this relationship with or without Cause or notice.
Notwithstanding the foregoing, in the event that the Company experiences a
Change in Control (as defined below) on or after the first anniversary of the
Effective Date (including during a one-year extension period), then the
Employment Period shall instead continue through the second anniversary of the
consummation of the Change in Control (and thereafter the automatic one-year
extensions will continue in accordance with this Section 1, but on the
anniversaries of the consummation of the Change in Control rather than on
anniversaries of the Effective Date).


2. Position and Duties. (a) Position. During the Employment Period, Executive
shall serve as the Chief Operating Officer of the Company and shall report to
the Chief Executive Officer of the Company (the “CEO”) and have the normal
duties, responsibilities and authority of an executive serving in such position,
subject to the direction of the CEO and the Board of Directors of the Company
(the “Board”). Upon the termination of Executive’s service as Chief Operating
Officer for any reason, unless otherwise determined by the CEO or the Board,
Executive shall be deemed to have resigned from all other positions held at the
Company or any of its subsidiaries or affiliates voluntarily, without any
further required action by Executive, as of the cessation of Executive’s
services, and Executive, at the request of the CEO or the Board, shall execute
any documents deemed in the discretion of the Company to be reasonably necessary
to reflect his resignation(s).
(b) Obligations. During the Employment Period, Executive shall devote his full
business time and efforts to the business and affairs of the Company and its
subsidiaries. Notwithstanding the foregoing, during his employment, Executive
may devote reasonable time to the supervision of his personal investments and
activities involving professional, charitable, community,





--------------------------------------------------------------------------------





educational, religious and similar types of organizations, speaking engagements,
membership on the boards of directors of other organizations, and other types of
activities, to the extent that such other activities are not competitive with
the Company or otherwise conflict with the business of the Company or
Executive’s duties hereunder.
(c) No Outside Restrictions. Executive represents and warrants to the Company
that (i) he is not a party to or otherwise obligated under any contract with a
former employer or with any other person which in any way prohibits him from
being employed by the Company or purports to restrict the type of services to be
performed or type of information or knowledge to be used by him under this
Agreement, and (ii) he is not obligated under any contract or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of his best efforts to promote the
interests of the Company or that would conflict with the Company’s existing or
proposed business known to him.
3. Compensation and Benefits. (a) Base Salary. As compensation for Executive’s
performance of Executive’s duties hereunder, Company shall pay to Executive an
initial Base Salary of $400,000 per year, payable in accordance with the normal
payroll practices of the Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and payroll
deductions. The Base Salary shall be reviewed for increases by the Board in good
faith, based upon Executive’s performance, not less often than annually. The
term “Base Salary” shall refer to the Base Salary as so increased by the Board.
(b) Annual Incentive Compensation. During the Employment Period, Executive shall
be eligible to receive an annual cash incentive bonus determined by the
Compensation Committee of the Board (the “Committee”) in its sole discretion, as
a percentage of Executive’s Base Salary, based upon Executive’s and/or the
Company’s achievement of annual performance goals or objectives established by
the Committee, in its sole discretion. Notwithstanding the generality of the
foregoing, with respect to calendar year 2017, Executive’s target annual bonus
shall equal 100% of the Base Salary of Executive with respect to services
performed in calendar year 2017. Payment of any annual bonus(es), to the extent
any annual bonus(es) become payable, will be made on the date on which annual
bonuses are paid generally to the Company’s executives (but no later than March
15 of the year following the year with respect to which such bonus was earned).
(c) Equity-Based Compensation. Subject to approval by the Committee, Executive
shall be eligible to be granted equity-based compensation awards on the same
terms and conditions as other senior executives of the Company. With respect to
calendar year 2017, the Company shall grant to Executive, subject to approval by
the Committee, a restricted stock unit award (the “RSU Award”) with respect to a
number of shares of common stock having a grant date fair market value equal to
$384,000 (rounded down to the nearest whole share). The RSU Award





--------------------------------------------------------------------------------





shall vest with respect to one-third of the restricted stock units subject to
the RSU Award on each of the first, second and third anniversaries of the
Effective Date, subject to Executive’s continued employment with the Company
through the applicable vesting date. Consistent with the foregoing, the terms
and conditions of the RSU Award, including the applicable vesting and share
delivery conditions, shall be set forth in an award agreement to be entered into
by the Company and Executive which shall evidence the grant of the RSU Award.
The RSU Award shall, subject to the provisions of this Section 3(c), be governed
in all respects by the terms of the applicable equity plan and award agreement.
(d) Other Benefits.
(i) Savings and Retirement Plans. Executive shall be entitled to participate in
all qualified and non-qualified savings and retirement plans applicable
generally to other senior executives of the Company, in accordance with the
terms of the plans, as may be amended from time to time.
(ii) Welfare Benefit Plans. Executive and/or his eligible dependents shall be
eligible to participate in and shall receive all benefits under the Company’s
welfare benefit plans and programs applicable generally to other senior
executives of the Company, in accordance with the terms of the plans, as may be
amended from time to time.
(iii) Vacation. Executive shall be entitled to paid vacation time consistent
with the applicable policies of the Company as in effect from time to time.
(iv) Fringe Benefits. During the Employment Period, Executive shall be entitled
to such fringe benefits as may be available generally to other senior executives
of the Company.
(v) Business Expenses. Subject to Section 17 of this Agreement, Executive shall
be reimbursed for all reasonable travel and other expenses incurred in the
performance of Executive’s duties on behalf of the Company.
4. Termination of Employment. (a) The Employment Period shall end upon the first
to occur of: (i) the expiration of the term of this Agreement pursuant to
Section 1 hereof; (ii) termination of Executive’s employment by the Company on
account of Executive’s having become unable (as determined by the Board in good
faith) to regularly perform his duties hereunder by reason of illness or
incapacity for a period of more than six consecutive months (“Termination for
Disability”); (iii) termination of Executive’s employment by the Company for
Cause (as defined in Section 4(d) of this Agreement) (“Termination for Cause”);
(iv) termination of Executive’s employment by the Company other than a
Termination for Disability or a Termination for Cause (“Termination Without
Cause”); (v) Executive’s death; (vi) termination of Executive’s employment by
Executive for Good Reason (as defined in Section 4(e) of this Agreement)





--------------------------------------------------------------------------------





(“Termination for Good Reason”); or (vii) termination of Executive’s employment
by Executive for any reason other than Good Reason.
(b) If the Employment Period ends for any reason set forth in Section 4(a),
except as otherwise provided in this Section 4, Executive shall cease to have
any rights to salary, bonus (if any) or benefits hereunder, other than (i)
payment of unpaid Base Salary through and including the date of termination or
resignation (which in the case of a termination by the Company shall be paid on
the final day of employment, and in the case of a resignation shall be paid
within five days after the termination of the employment relationship); (ii)
Executive’s business expenses that are reimbursable pursuant to Section 3(d) but
have not been reimbursed by the Company as of the date of termination; (iii)
Executive’s annual bonus for the fiscal year immediately preceding the fiscal
year in which the date of termination occurs, if such bonus has not been paid as
of the date of termination; (iv) any accrued vacation pay to the extent not
theretofore paid, and (v) any other amounts or benefits required to be paid or
provided by law or under any plan, program, policy or practice of the Company.
(c) If the Employment Period ends on account of Termination Without Cause or
Termination for Good Reason but is not a CIC Qualifying Termination, Executive
shall receive a severance payment (the “Severance Payment”) in an amount equal
to one times the sum of (A) Executive’s Base Salary at the time of termination
(or, in the event of a Termination for Good Reason, the Base Salary prior to the
event constituting Good Reason if such Base Salary is higher than the Base
Salary at the time of termination) plus (B) the highest annual bonus paid to
Executive during the three most recently completed years prior to Executive’s
termination of employment. If the Employment Period ends on account of a CIC
Qualifying Termination, Executive shall receive a severance payment (the “CIC
Severance Payment”) in an amount equal to one times the sum of (A) Executive’s
Base Salary at the time of termination (or, in the event of a Termination for
Good Reason, the Base Salary prior to the event constituting Good Reason if such
Base Salary is higher than the Base Salary at the time of termination) plus (B)
the greater of the target annual cash incentive bonus for the year in which the
CIC Qualifying Termination occurs and the highest annual bonus paid to Executive
during the three most recently completed years prior to Executive’s termination
of employment. For the avoidance of doubt, the Severance Payment and CIC
Severance Payment are intended to be mutually exclusive and under no
circumstance shall Executive receive both the Severance Payment and CIC
Severance Payment. Subject to Executive’s valid and timely election to continue
healthcare coverage under Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder, if the Employment Period
ends on account of death, Termination Without Cause, Termination for Good Reason
or Termination for Disability, including any CIC Qualifying Termination, the
Company shall pay Executive after such termination of employment (or to
Executive’s family in the event of his death), on a monthly basis, an amount
equal to the monthly amount of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”)





--------------------------------------------------------------------------------





continuation coverage premium for such month, at the same level and cost to
Executive (or Executive’s family in the event of his death) as immediately
preceding the date of termination, under the Company group medical plan in which
Executive participated immediately preceding the date of termination, less the
amount of Executive’s portion of such monthly premium as in effect immediately
preceding the date of termination, until the earlier of (A) 12 months after the
date of termination; and (B) the date on which Executive and his family have
obtained other substantially similar healthcare coverage or become entitled to
Medicare coverage; provided, however, that if (x) any plan pursuant to which
such benefits are provided is not, or ceases prior to the expiration of the
period of continuation coverage to be, exempt from the application of Section
409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or (y) the
Company is otherwise unable to continue to cover Executive under its group
health plans without incurring penalties (including without limitation, pursuant
to Section 2716 of the Public Health Service Act or the Patient Protection and
Affordable Care Act), then, in either case, each remaining premium payment under
this this sentence shall thereafter be paid to Executive in substantially equal
monthly installments over the period specific in subsections (A) and (B) (or the
remaining portion thereof). Subject to Section 17 of this Agreement, the
Severance Payment or CIC Severance Payment, as applicable, shall be paid in a
lump sum payment on the sixtieth day following the termination date. As a
condition to Executive’s receipt of the post-employment payments and benefits
set forth in this Section 4(c), Executive must execute, return, not rescind and
comply with a commercially reasonable written release agreement in a form
prescribed by the Company (the “Release”).
(d) For purposes of this Agreement, “Cause” shall mean the occurrence of any of
the following conditions:
(i) any act or omission that constitutes a material breach by Executive of any
of his material obligations under this Agreement, after a written demand for
substantial performance is delivered to Executive by the Board that specifically
identifies the manner in which the Board believes that Executive has materially
breached such obligations and Executive’s failure to cure such alleged breach
not later than 30 days following his receipt of such notice;
(ii) conviction or plea of guilty or nolo contendere to a charge of commission
of a felony or a misdemeanor involving moral turpitude;
(iii) the commission of dishonest, fraudulent or deceptive acts or practices in
connection with Executive’s employment that are materially injurious to the
Company, monetarily or otherwise; or





--------------------------------------------------------------------------------





(iv) Executive's ongoing willful refusal to follow the proper and lawful
directions of the Board after a written demand for substantial performance is
delivered to Executive by the Board that specifically identifies the manner in
which the Board believes that Executive has refused to follow its instructions
and Executive’s failure to cure such refusal not later than 30 days following
his receipt of such notice.
For purposes of this definition, no act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon (A) authority given pursuant to a resolution duly adopted by
the Board or (B) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board
(excluding Executive, if Executive is a member of the Board) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the conditions set forth in clauses (i), (ii), (iii) or
(iv) above have been satisfied, and specifying the particulars thereof in
detail.
(e) For purposes of this Agreement, “Good Reason” shall mean any of the
following actions, if taken without the express written consent of Executive:
(i) a material diminution in Executive’s Base Salary; (ii) a material diminution
in Executive’s authority, duties or responsibilities; (iii) requiring Executive
to move his principal place of employment outside of Orange County, California;
or (iv) a material breach by the Company of this Agreement. Executive’s
employment with the Company may be terminated for Good Reason if (i) Executive
provides written notice to Company of the occurrence of the Good Reason event
(as described above) within 90 days after Executive knows or reasonably should
know of the circumstances constituting Good Reason, which notice shall
specifically identify the circumstances which Executive believes constitute Good
Reason, (ii) Company fails to correct the circumstances constituting “Good
Reason” within 30 days after such notice; and (iii) Executive resigns for Good
Reason within six months after the date on which Executive knows or reasonably
should know of the initial existence of such circumstances.
(f) For purposes of this Agreement, “CIC Qualifying Termination” means the
termination of the Employment Period on account of Termination Without Cause or
Termination for Good Reason, in either case, on or within 24 months after the
occurrence of a Change in Control.





--------------------------------------------------------------------------------





(g) For purposes of this Agreement, “Change in Control” has the meaning set
forth in the Company’s 2016 Incentive Award Plan.
5. Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by the Company pursuant to
this Agreement, as well as those obtained by him while employed by the Company
or any of its subsidiaries prior to the date of this Agreement, concerning the
business or affairs of the Company or any of its subsidiaries (“Confidential
Information”) are the property of the Company or such subsidiary. Therefore,
Executive agrees that during the Employment Period and thereafter that he shall
not disclose to any unauthorized person or use for his own account any
Confidential Information without the prior written consent of the Board unless
and except to the extent that such Confidential Information becomes generally
known to and available for use by the public other than as a result of
Executive’s acts or omissions to act. Executive shall deliver to the Company at
the termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, electronic data and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the business of the Company or any of its
subsidiaries or affiliates which he may then possess or have under his control.
6. Non-Solicitation of Employees. Executive acknowledges and agrees that
important factors in the Company’s business and operations are the loyalty and
goodwill of its employees, including key employees. Accordingly, during the
Employment Period and for a period of two (2) years following the termination of
Executive’s employment, Executive agrees he will not, and will not permit his
affiliates to, directly or indirectly solicit, encourage, entice, or cause any
employee of the Company or any of its parents, subsidiaries, or affiliates
(excluding secretarial and clerical employees) to terminate his employment with
the Company or, as applicable, any of its parents, subsidiaries, or affiliates.
In addition, for a period of one (1) year following the termination of
Executive’s employment, Executive agrees he will not, and will not permit his
affiliates to, directly or indirectly employ any person who was employed by the
Company (or its parents, subsidiaries, or affiliates) (excluding secretarial and
clerical employees) at any time during the twelve (12) month period preceding
the termination of Executive’s employment.
7. Enforcement. Because the services of Executive are unique and Executive has
access to confidential information of the Company, the parties hereto agree that
the Company would be damaged irreparably in the event the provisions of Section
5 hereof were not performed in accordance with its terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach. Therefore, the Company or its successors or assigns
shall be entitled, in addition to other rights and remedies existing in their
favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security).





--------------------------------------------------------------------------------





8. Indemnification and Insurance. The Company shall indemnify Executive to the
full extent provided for in its corporate Bylaws and to the maximum extent that
the Company indemnifies any of its other directors and senior executive
officers, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executive officers against all costs, charges, liabilities and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its affiliates or his
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this Agreement (except for this Section 8)). The Company will enter
into an indemnification agreement with Executive in the standard form that it
has or will adopt for the benefit of its other directors and senior executive
officers.
9. Survival. Sections 5, 6, 7, 8 and 17 hereof shall survive and continue in
full force and effect in accordance with their respective terms, notwithstanding
any termination of the Employment Period.
10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or sent by certified mail, return receipt
requested, postage prepaid, addressed (a) if to Executive, to his last known
address shown on the payroll records of the Company, and if to the Company, to
The New Home Company Inc., 85 Enterprise, Suite 450, Aliso Viejo, California
92656, attention: Chairman of the Compensation Committee of the Board of
Directors, with a copy to the Chief Executive Officer of the Company at the same
address, or (b) to such other address as either party shall have furnished to
the other in accordance with this Section 10.
11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
12. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.





--------------------------------------------------------------------------------





13. Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by Executive and his heirs, executors and personal representatives,
and the Company and its successors and assigns. Any successor or assignee of the
Company shall assume the liabilities of the Company hereunder.
14. Governing Law. This Agreement shall be governed by the internal laws (as
opposed to the conflicts of law provisions) of the State of California.
15. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
16. Withholding. All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.
17. Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent. The payments to Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment. In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible; provided that in no event shall the
Company be responsible for any 409A Penalties that arise in connection with any
amounts payable under this Agreement. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code. Notwithstanding
any other provision in this Agreement, to the extent any payments hereunder
constitutes nonqualified deferred compensation, within the meaning of Section
409A, and Executive is a specified employee (within the meaning of Section 409A
of the Code) as of the date of Executive’s separation from service, each such
payment that is payable upon Executive’s separation from service and would have
been paid prior to the six-month anniversary of Executive’s separation from
service, shall be delayed until the earlier to occur of (i) the first day of the
seventh month following Executive’s separation from service or (ii) the date of
Executive’s death. Any reimbursement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by Employer under any applicable expense
reimbursement policy, and shall be paid to Executive





--------------------------------------------------------------------------------





within 30 days following receipt of such expense reports, but in no event later
than the last day of the calendar year following the calendar year in which
Executive incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.
18. Protected Rights. Each party understands that nothing contained in this
Agreement limits any party’s ability to file a charge or complaint with the U.S.
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission ("Government Agencies"). Each party further understands that this
Agreement does not limit any party’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit any
party’s right to receive an award for information provided to any Government
Agencies.
Signature Page to Follow



























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


The New Home Company Inc.




By:    /s/ H. Lawrence Webb    
Name:    H. Lawrence Webb
Title:    Chief Executive Officer








EXECUTIVE


/s/ Leonard Miller        
Leonard Miller





